Citation Nr: 1542367	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-10 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in St. Louis, Missouri


THE ISSUE

Whether the character of the Appellant's last discharge from service disqualifies him from participation in the Veterans Retraining Assistance Program (VRAP).


WITNESSES AT HEARING ON APPEAL

The Appellant and C.H.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel





INTRODUCTION

The Appellant served on active duty from August 1977 to December 1977, and from May 1981 to July 1983.

Procedural history

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in St. Louis, Missouri, which revoked eligibility for VRAP benefits based on the Appellant's character of discharge.

The Appellant testified at a hearing which was chaired by the undersigned in March 2015.  A transcript of the hearing has been associated with the Appellant's VA claims folder.

At the March 2015 hearing the Appellant submitted additional evidence directly to the Board in support of his appeal.  Subsequently, the Appellant requested, obtained and submitted his service personnel records to VA.  Although the Appellant did not specifically waive initial review of this newly-submitted evidence by the agency of original jurisdiction (AOJ), such a waiver is presumed as the Appellant submitted his substantive appeal after February 2, 2013.  38 U.S.C.A. § 7105(e)(1) (West 2014).  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

Clarification of issue on appeal

By way of background, the Board notes that VA approved the Appellant's application for entrance into the VRAP in January 2013.  Payments began in August 2013 for the Appellant's Fall semester.  In September 2013, VA revoked eligibility, based on a finding that the Appellant was barred from admission into the program based on a dishonorable discharge from his last period of service.  The Appellant has perfected an appeal to the Board with respect to this decision, and the Board will indeed discuss below whether the character of the Appellant's last discharge from service disqualifies him from participation in the VRAP. 

Concurrent with this appeal however, the Appellant also filed a motion for equitable relief with the Secretary under the provisions of 38 U.S.C.A. § 503, for continued payment of his entitlement under VRAP, notwithstanding his eligibility, as due to administrative error on the part of VA.  The Appellant asserts that he relied on his approval into the program and incurred a debt from a lender that he must now repay without the benefit of monthly payment under the training program.  The Secretary denied this motion in a July 2014 decision, and such decision is unappealable.  Indeed, equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7 (2015).  As such, this decision will only address the open eligibility question as characterized above.


FINDINGS OF FACT

1.   The Appellant's period of service from May 1981 to July 1983 was terminated by a discharge under other than honorable (OTH) conditions. 

2.  The actions that led to the Appellant's discharge from service in July 1983, which included receipt of six nonjudicial punishments (NJPs), to include for several instances of going absence without leave (AWOL), disobeying a lawful order, being disrespectful in language and breaking restriction, constituted willful and persistent misconduct.


CONCLUSION OF LAW

The character of the Appellant's discharge for his last period of service from May 1981 to July 1983 disqualifies him from participation in the VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).

In this case, although VA did not send the Appellant a notice letter listing the evidence needed to substantiate his claim, it is clear from a reading of the record that the Appellant had actual knowledge that eligibility into the VRAP program would require resolution of the question of whether his service was indeed dishonorable for VA purposes.  He was clearly aware of the controlling regulations in his appeal, as he specifically referenced 38 C.F.R. § 3.12 and its subparts at his hearing before the Board, and provided testimony attempting to demonstrate why his infractions during service should not be considered misconduct.  See the Board Hearing Transcript, at 7-8.  Any failure to provide the Appellant with formal notice is rendered moot by his demonstrated actual knowledge of the operative legal criteria at issue in his appeal, as well as the evidence needed to show that his discharge was not dishonorable for VA purposes.   

Furthermore, VA assisted the Appellant by recommending at his personal hearing that he obtain and submit his service personnel records, which he did in April 2015, and eliciting relevant testimony specific to the circumstances of his discharge.  The record now contains the Appellant's service personnel records, his lay statements of argument, and all procedural documents relevant to his appeal.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the issue to be discussed at the hearing, distinguished the Appellant's appeal before the Board with his request for equitable relief, and sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, to include his service personnel records.  The Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the Appellant's claim based on the current record.

Analysis

To participate in the Veterans Retraining Assistance Program (VRAP), an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12 unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  See 38 C.F.R. § 3.12(b). 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.

The circumstances of statutory bars as defined by 38 C.F.R. § 3.12(c) do not apply.  The Appellant in this case has been denied benefits for discharge due to willful and persistent misconduct, which is cited by 38 C.F.R. § 3.12(d). 

Under 38 C.F.R. § 3.12(d), a discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (generally includes conviction of a felony); (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. 38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

As noted above, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994). 

The file contains the Appellant's DD Form 214 relating to his total period of service.  The DD Form 214 relating to the Appellant's last period of active service, from May 1981 to July 1983, characterizes the Appellant's discharge as "under conditions other than honorable" based on a pattern of misconduct.  

The Appellant's service personnel records demonstrate that the Appellant was issued 6 NJPs for periods of unauthorized absence, disobeying a lawful order, disrespect in language, and breaking restriction.  Although the Appellant received counselling for his infractions, Appellant's commanding officer indicated in a June 20, 1983 letter recommending discharge by reason of misconduct that the Appellant, "[b]y his actions, and inability to respond to counselling . . . has demonstrated he has no potential for further honorable service."  Significantly, his commanding officer noted that "[r]etention of the respondent would adversely affect the good order, discipline, morale, mutual trust and confidence within this organization."  

At his March 2015 hearing, the Appellant testified that his infractions, to include his periods of going AWOL should be considered minor, and were caused by compelling circumstances.  The Appellant stated that at the time, his mother and the mother of his two children lived off base and had no income.  He indicated that he needed to bring them food, so he would leave with food from the dining facility and come back.  He asserted that he was never gone for more than overnight.  See the Board Hearing Transcript, at 8.  

At the outset, the Board finds such testimony less than credible, as his service personnel records clearly indicate two periods of going AWOL for more than one night.  See the Appellant's Record of Time Lost (indicating that the Appellant went AWOL from September 18, 1982 to September 22, 1982, and again from October 30, 1982 to November 1, 1982).  Moreover, VA must consider "compelling circumstances" for going AWOL only in situations in which a claimant for benefits had been discharged under other than honorable conditions as a result of AWOL for a continuous period of 180 days or more, which is a "statutory bar" to benefits under 38 C.F.R. § 3.12(c)(6).  However, as noted above, the claim on appeal has not been denied due to a statutory bar under 38 C.F.R. § 3.12(c), but rather to a regulatory bar under 38 C.F.R. § 3.12(d)-i.e. for willful and persistent misconduct.  Further, AWOL was just one of many factors that led to the Appellant's discharge for misconduct, as he also was cited to be in violation of the Uniform Code of Military Justice (UCMJ) for disobeying a lawful order, being disrespectful in language and breaking restriction.  Accordingly, the Appellant's assertion of "compelling circumstances" does not raise relevant argument that impacts the outcome of this appeal.

With respect to whether the Appellant's offenses were minor, the Board notes that even if the Appellant's individual offenses may be considered to be minor apart from each other, his other than honorable discharge was not given for an isolated minor offense.  Taken as a whole, the repetitive offenses demonstrate a pattern of misconduct which was both willful and persistent.  Moreover, his actions precluded the proper performance of his duties, as indicated by his commanding officer in his June 1983 recommendation for a discharge due to misconduct, quoted above.  The service department records depict an individual who had a chronic disciplinary problem.  Thus, the Board finds that the Appellant's misconduct interfered with the performance of his military duties, and, hence, was not minor.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

There is nothing of record that indicates, and the Appellant does not contend, that he was insane at the time he committed the offenses that resulted in his discharge.

The Board acknowledges that the Appellant had one previous period of honorable service from August to December 1977.  However, as noted above, eligibility into VRAP requires that a candidate's last discharge from active duty be under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  The Board is constrained to follow the law and, as noted in the Introduction above lacks authority to grant VRAP benefits on an equitable basis.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. 416, 425 (1992).  There is simply no legal entitlement to VRAP benefits if a claimant was last discharged from the Armed Forces under conditions deemed to be dishonorable. 

Based on the evidence and analysis above, the Board finds that the Appellant's last period of service was under dishonorable conditions for purposes of establishing eligibility for VRAP benefits.  The multiple offenses, including multiple instances of going AWOL, are not minor offenses in the aggregate, and therefore constitute a pattern of willful and persistent misconduct.  Accordingly, the criteria for qualification for VRAP are not met and the claim must be denied.  




ORDER

The character of the Appellant's last discharge from service disqualifies him from participation in the Veterans Retraining Assistance Program.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


